Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00388-CV

                                    Steven C. GRINNELL,
                                           Appellant

                                               v.

                              GARNET REAL ESTATE, LLC,
                                      Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-13502
                        Honorable Angelica Jimenez, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED September 11, 2019.


                                                _________________________________
                                                Rebeca C. Martinez, Justice